Citation Nr: 9904649	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of sacroiliac injury and weakness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 
1946.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, for additional development.  Following the 
requested development, the RO in April 1998 continued its 
previous denial of the claimed benefits.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Degenerative joint disease of the lumbar spine was not 
present in service or until many years thereafter and is not 
shown to be related to service or to an incident of service 
origin.  

3.  Degenerative joint disease of the lumbar spine is not 
shown to be etiologically related to the service-connected 
sacroiliac injury and weakness.  

4.  The service-connected low back disability is manifested 
by complaints of low back pain, moderate limitation of lumbar 
spine motion, and some mild muscle weakness, but 
manifestations reflective of severe lumbosacral strain or 
severe limitation of lumbar spine motion are not shown.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was 
not incurred in or aggravated by service, nor may 
degenerative joint disease of the lumbosacral spine be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  Degenerative joint disease of the lumbosacral spine is 
not due to or the proximate result of service-connected low 
back disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).  

3.  The criteria for a disability evaluation in excess of 
20 percent for residuals of sacroiliac injury and weakness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5294, 
5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

A.  Service Connection for Degenerative Joint Disease of the 
Lumbosacral Spine

Background

The service medical records show that complaints or findings 
referable to the low back or musculoskeletal system were not 
noted when the veteran was examined for service entrance in 
July 1945.  Although the available service medical records 
are somewhat sparse, the veteran's July 1946 report of 
separation examination shows that a back injury was noted as 
a defect at that time.  However, the nature of the back 
injury and its attendant residuals were not further described 
in the service medical records.  

It appears from the record that both the complete service 
medical records and the post service medical records prior to 
1976 are unavailable due to a missing claims folder.  
However, the RO apparently verified that a 20 percent rating 
had been in effect since at least 1962 for the service-
connected sacroiliac injury and weakness.  

Although the veteran primarily contends that he has 
degenerative joint disease of the lumbosacral spine secondary 
to his service-connected low back disability, he has also 
claimed during the course of his appeal that the arthritis in 
his lumbosacral spine was due to the traumatic effects of an 
inservice injury when he was struck in the back by a barrel 
that had been picked up and brought around by a "dozer" 
track.  The veteran testified in December 1993 that he was 
hospitalized for a week or two in service for this injury and 
claimed that a possible piece of bone or other object about 
one-half inch long was subsequently found lying next to his 
spinal cord.  He also claimed that in 1946 or 1947, he was 
treated at the VA Hospital in Topeka, Kansas, for numbness 
and loss of use of his right leg.  Attempts by VA to secure 
these records have been unsuccessful.  

Despite the veteran's contentions, the record does not 
demonstrate that he has degenerative joint disease of the 
lumbosacral spine as a residual of a back injury in service 
or as a result of his service-connected sacroiliac injury and 
weakness.  When the veteran filed a VA Form 21-526 in January 
1976, he claimed entitlement to service connection for a 
sacroiliac injury and weakness and said that he had been 
injured while on active duty in 1945.  No mention was made of 
any other low back disorder.  Although a rating decision for 
hospital or treatment purposes dated in January 1976 
indicated that the veteran's original claims folder had been 
misplaced, service connection was shown for sacroiliac 
injury.  The earliest evidence of arthritis was in November 
1977, more than 30 years following service, when the veteran 
was seen at a VA outpatient clinic for a complaint of low 
back pain.  It was reported at that time that he had had low 
back pain for the previous two to three months without 
radiation of the pain, although he had pain in both flanks.  
On examination, he had low back tenderness, and X-rays of the 
lumbar spine showed degenerative arthritis.  The arthritis 
was not attributed to any incident of service origin or to 
his service-connected disability.  

The record shows that the veteran was seen on numerous 
occasions thereafter for complaints of low back pain.  When 
seen in mid-September 1980, a history of service-connected 
low back injury with a diagnosis of sacroiliitis was noted.  
It was reported that the veteran now had a complaint of pain 
in the shoulders, left elbow, hips, back and knees without 
any hot, red or tender joints noted.  There was no history of 
gout or rheumatoid arthritis.  It was reported that the 
veteran was a truck driver and had been on Indocin three 
times a day with fair results.  It was also reported that he 
was a borderline diabetic and was on diabetic medication.  

While hospitalized by VA in October 1980, it was reported 
that the veteran had been involved in a truck accident in 
1967 that reportedly resulted in his being unconscious for 
six weeks.  He also had effusion of his right knee in 1967.  
A review of systems revealed arthritis in his back, left 
shoulder, elbow and knee.  An effusion of the right knee was 
noted on examination.  The diagnoses on discharge from the 
hospital were adult-onset diabetes mellitus, and 
osteoarthritis.  

A VA X-ray examination of the lumbosacral spine in March 1981 
showed no evidence of fractures or narrow interspaces.  There 
was moderate degenerative arthritic change involving 
primarily the upper portion of the lumbar spine.  No 
interarticular defects were identified.  The sacroiliac 
joints did not appear unusual.  The radiologist's conclusion 
was that there was minimal degenerative arthritic change in 
the lumbosacral spine.  

The veteran was seen and examined on numerous occasions by 
both VA and private examiners in the years thereafter.  He 
continued to complain of chronic low back pain and was also 
treated for a multitude of other medical problems.  
Electrodiagnostic testing by VA in September 1990 was 
reportedly compatible with bilateral sensory neuropathy in 
the legs that was felt to be most likely secondary to 
diabetes mellitus.  Electrodiagnostic testing in June 1991, 
however, was felt to be compatible with bilateral L4-5 
radiculopathy.  X-ray examinations of the lumbosacral spine 
showed progression of degenerative changes already 
visualized; however, no radiologist opined that any of the 
degenerative joint disease shown in the lumbar spine was 
attributable to a back injury in service or to the veteran's 
service-connected sacroiliac injury and weakness.  X-rays of 
the lumbosacral spine in October 1996 showed minimal 
spondylolisthesis of L4 over L5 with hypertrophic changes, 
and a minimal degree of disc space narrowing at the level of 
L2-3-4-5.  X-ray studies of the veteran's shoulders by VA in 
August 1992 showed degenerative arthritic changes of both 
shoulders and both acromioclavicular joints.  X-rays by VA 
during 1995 and 1996 visualized degenerative changes in the 
dorsal spine and vertebral marginal hypertrophic changes with 
bilateral neural foraminal encroachments at the level of C3-
4.  VA X-rays of the veteran's hips in 1996 showed bilateral 
hip joint narrowing medially.  

The veteran testified at a hearing before a hearing officer 
at the RO in December 1993 that he was first diagnosed with 
arthritis about three or four years previously but felt that 
he probably had arthritis longer than that because he had 
been having a little more pain over the previous 10 to 15 
years.  He testified that he felt that his arthritis was the 
result of his service-connected low back condition and that 
he was currently being treated for arthritis.  He stated that 
he was claiming service connection for arthritis of the low 
back in the area where he sustained back trauma in service.  
He said that he experienced problems with his low back during 
the first couple of years after he got out of service.  He 
said that about three or four months after separation, he 
lost the use of his right leg when it just went completely 
numb.  He said that he went to a VA hospital and was told 
that there might have been a piece of bone lying right 
against his spinal cord.  He said that the bone chip was half 
an inch long.  He claimed that he was treated three or four 
months after separation at the VA Hospital in Topeka, Kansas.  
He stated that he knew this was in 1946 or 1947 but that he 
thought it was 1946 because he had not been long out of 
service when he lost the use of his leg.  He reported that he 
had not had any injuries between separation and his admission 
to the hospital in Topeka.  He reported that after he was 
treated at Topeka, his symptoms improved and that surgery was 
not performed on his back at that time.  He claimed that he 
was told that there was too much danger in touching the 
spinal cord and that he might be paralyzed from the waist 
down.  He reported that that was one reason he did not return 
to the hospital for many years.  He said that he was told 
just to live with it and indicated that he just lived with 
the pain and went on.  He testified that he continued to go 
to the hospital at Topeka for outpatient follow-up between 
1946 or 1947 and about 1951 or 1952.  He then moved to 
Florida for a few years.  He thought he recalled that he 
visited the VA hospital in Tampa on one occasion and that the 
warm climate seemed to help for a while.  He testified that 
he was getting along pretty well and did not return to the 
Tampa VA Hospital.  He further testified that he eventually 
went back to the VA hospital in Topeka about five years 
previously.  He also testified that he was injured in a truck 
wreck in about 1967 and was hospitalized in Alabama for about 
30 days.  He said that he was knocked unconscious.  He 
reported that he was not treated for a back injury at that 
time but that his knee was badly broken up.  The veteran 
contended that the arthritis in his low back should be 
included in his service-connected evaluation in the area 
where he was hit.  

Analysis

The veteran maintains that he developed degenerative joint 
disease of the lumbosacral spine either as a direct 
consequence of injury to his back in service or as the 
proximate result of his service-connected sacroiliac injury 
and weakness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and arthritis becomes manifest 
to a degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The principal basis relating the inservice back injury to the 
current degenerative joint disease of the lumbar spine is 
history related by the veteran, but the record does not show 
the presence of arthritis of the spine until at least three 
decades following separation.  Arthritis was first shown in 
1977, but even in 1981, it was regarded as minimal.  The 
history provided in 1977 showed recent onset.  Moreover, the 
consistent diagnosis over the years has been of degenerative 
arthritis, not traumatic arthritis.  This is significant 
because the use of the term "degenerative" does not suggest 
that the arthritis of the lumbosacral spine was caused by 
trauma, such as the injury to the back in service.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996).  The evidence 
of record shows multiple joint involvement of the arthritis, 
including in the cervical and dorsal segments of the spine, 
as well as in the extremities.  This evidence tends to 
indicate the presence of a systemic process consistent with 
the multiple diagnoses of degenerative arthritis; arthritis 
caused by trauma likely would be confined to the specific 
joint that sustained the injury and would not be manifested 
in multiple joints, as is the case here.  

It is notable in this regard that although the veteran could 
recall no specific injury to his hips in service, 
degenerative arthritis of the hips has been diagnosed.  This, 
too, suggests a systemic rather than a traumatic process.  
Moreover, recent orthopedic opinion is contrary to the 
veteran's contentions, finding no specific etiologic 
relationship between the service-connected sacroiliac injury 
and the subsequent degenerative joint disease of the lumbar 
spine.  The VA orthopedic examiner in December 1996 stated 
that the veteran had some type of an injury while in service 
in 1944, when a barrel hit him in the back.  Specific records 
of that injury apparently were not available.  Over time, he 
continued to have chronic complaints of pain in his low back 
and hips.  Numerous X-rays, including recent X-rays, had 
shown moderate degenerative changes in the medial aspects of 
both hip joints.  This could cause some hip joint discomfort.  
Lumbar spine X-rays had shown a marked amount of degenerative 
changes, including scoliosis, spondylolisthesis at L4-5, disc 
space narrowing and large osteophytes.  These findings could 
obviously be a cause of his low back complaints.  The X-rays 
also showed some sclerosis of his right sacroiliac joint.  
This certainly could be a result of the service injury, but 
the same examiner stated in July 1997 that the sacroiliac 
joint had no particular movement, even when normal.  Thus, 
sclerosis of the sacroiliac joint, as part and parcel of the 
service-connected low back disability, would not appear to 
have any effect on the veteran's low back such as to be a 
causative factor in the development of his degenerative joint 
disease of the lumbar spine.  The examiner stated in July 
1997 that the veteran's hip and low back problems could be 
aggravated somewhat by his gait, which was induced by his 
right knee fusion.  In Allen v. Brown, 7 Vet. App. 439, 448 
(1995), the Court of Veterans Appeals held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
However, as the right knee fusion was a consequence of a post 
service incident and is not service connected, there is no 
showing of an aggravation of the low back and hips by 
service-connected disability such as to warrant secondary 
service connection under Allen.  See Johnston v. Brown, 10 
Vet. App. 80, 85-86 (1997) (service-connected condition must 
be the causative factor, not the acted-upon factor).  The 
examiner also remarked that although the veteran had 
significant arthritis in his lumbar spine and some in his 
hips, he could not specifically say that these were a direct 
result of the back injury sustained in 1944.  

The Board notes that when the veteran was hospitalized by VA 
in March and April 1992, it was reported that he had severe 
chronic degenerative bone disease some of which was 
attributable to an injury that he received while in World War 
II serving in the Philippines.  However, this assertion 
appears to have been based solely on history related by the 
veteran.  Moreover, this etiologic opinion does not appear to 
be shared even by the veteran's private treating physicians.  
The diagnoses on discharge from hospitalization in April 1992 
included degenerative arthritis of the shoulders and hips, 
and low back pain.  

The same fee-basis orthopedic surgeon who examined the 
veteran in December 1996 rendered an opinion in July 1997 
contrary to the veteran's contentions, after reviewing the 
evidence of record, including the records of his own prior 
examinations of the veteran.  The Board is of the opinion 
that an etiologic opinion based on a review of the chart is 
entitled to far greater weight than an opinion not so 
supported or a diagnosis that is merely the product of a 
history elicited from the claimant.  See Wilson v. Derwinski, 
2 Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

This is not to say that the veteran did not sustain a back 
injury in service.  The fact of his inservice injury is 
undisputed, and service connection is in effect for 
sacroiliac injury and weakness.  The Board finds, however, 
that it is not shown that he has degenerative joint disease 
of the lumbar spine as a result of his inservice injury or as 
a result of his service-connected disability.  Although the 
veteran as a lay witness is competent under the law to 
describe symptoms he has seen or experienced, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, or to a service-
connected disability, as this requires medical expertise.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In this regard, the Board observes that there is some 
indication in the record that the veteran's low back problems 
are due in part to the alteration to his gait caused by his 
right knee fusion and resultant shortened right lower 
extremity.  The right knee fusion was occasioned by a post 
service motor vehicle accident many years ago.  It seems 
inescapable that the altered biomechanics of such 
longstanding would contribute to the development of the 
degenerative joint disease of the lumbar spine that has been 
visualized on X-ray examination for two decades.  There is 
also evidence of multiple post service injuries to the low 
back that could explain the spondylolisthesis of L4 on L5 
that has been shown on X-ray examination in more recent 
years, although the bone chip that the veteran claimed was a 
result of his inservice back injury has not been seen.  This 
is significant, as the veteran has asserted that the 
proximity of the bone chip to his spinal canal caused him to 
refuse surgical intervention to remove it because of the fear 
of possible paralysis.  This in turn suggests that while the 
inservice back injury was not inconsequential, it was not so 
traumatic as to have been the principal etiologic factor in 
the pathogenesis of the veteran's degenerative joint disease 
of the lumbar spine.  In any case, there is no true medical 
opinion convincingly relating the current low back arthritis 
to an injury in service or to service-connected disability.  

In the absence of competent medical evidence relating the 
veteran's degenerative joint disease of the lumbar spine to 
service, an incident of service origin, or to a service-
connected disability, service connection for the claimed 
disability is not warranted.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).   

B.  Increased Rating for Sacroiliac Injury and Weakness

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected sacroiliac injury and weakness at issue on 
this appeal.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Background

By rating decision dated in February 1981, the veteran's 
sacroiliac injury and weakness was evaluated as 20 percent 
disabling under Diagnostic Code 5294, effective from October 
1962.  

In a decision dated in October 1989, the Board denied a 
disability rating in excess of 20 percent for residuals of a 
sacroiliac injury.  In March 1991, the Board again denied a 
rating in excess of 20 percent for sacroiliac injury and 
weakness.  The veteran's reopened claim for an increased 
rating was received in August 1991 and has been continuously 
prosecuted thereafter.  

When seen at a VA orthopedic clinic in October 1991, the 
veteran complained of chronic low back pain that he related 
to his inservice injury.  He was taking Motrin.  He had no 
radicular complaints.  Epidural injections and physical 
therapy had relieved symptoms somewhat in the past.  His 
motor strength on examination was 5/5, with 4+/5 for hip 
flexors.  His sensory examination was grossly intact.  
Straight leg raising was negative, bilaterally.  He had 
forward flexion of the lumbar spine to his knees.  

When seen at a VA outpatient clinic in May 1992, the veteran 
complained of pain in the left back of three days' duration.  
On examination, he had a spasm of the left paraspinal 
muscles.  The pertinent diagnosis was acute low back strain.  

In September 1992, the VA physical therapy service 
recommended that the veteran be fitted with a Taylor brace 
(back brace) to replace his old worn-out brace.  It was 
reported that the veteran had severe degenerative arthritis 
in his back.  

On examination by a fee-basis orthopedic surgeon in March 
1994, the veteran reported that his current symptoms were 
about the same over the previous four or five years.  Bending 
and lifting were quite limited.  He said that he could not 
put on his own socks.  He stated that his back hurt all the 
time and bothered him at night.  He could only walk about 300 
feet, and it would become worse.  On examination, his height 
was 70 inches and his weight was 254 pounds.  The examiner 
stated that the veteran was quite a bit overweight.  He 
walked with a quite abnormal gait with a non-moving right 
knee, secondary to an arthrodesis.  He walked with a cane on 
the right side.  An examination of the right lower leg showed 
good motion of his ankle, foot and toes.  His left lower 
extremity was normal.  He had right thigh muscle atrophy that 
was "probably mainly due to the knee arthrodesis."  The 
examiner said that the diagnosis of the right hip was 
degenerative arthritis that was probably aggravated by the 
veteran's gait abnormality due to the knee arthrodesis.  An 
examination of the low back revealed complaints of 
significant tenderness over the lower lumbar spine and out to 
the right lower lumbar and sacroiliac area.  His pelvis was 
not level, with the right leg being somewhat shorter, 
secondary to the knee surgery.  Lumbar flexion was to 40 
degrees.  The veteran lacked about eight inches of touching 
his fingertips to the floor.  Backward extension was to 
15 degrees.  Lateroflexion was to 20 degrees, bilaterally.  
Rotation was to 20 degrees, bilaterally.  These movements 
were all limited and increased his pain.  X-rays were 
interpreted as showing advanced degenerative arthritis 
throughout the lumbar spine and also in the lower thoracic 
spine.  There was mild scoliosis in the lumbar spine.  There 
was disc space narrowing at the L2-3 and L3-4 levels.  The 
diagnosis was advanced degenerative arthritis of the lumbar 
spine.  

When admitted to a VA facility in August 1994, it was 
reported that the veteran complained of severe pain in the 
low back which was getting progressively worse over the 
previous two months.  The pain radiated to the right hip and 
buttock area.  This made the veteran's ability to walk more 
difficult, and he ambulated with a cane.  X-rays of his 
lumbosacral spine and right hip showed degenerative joint 
disease of the lumbosacral spine and no fracture or 
dislocation of the right hip.  The impression was pain 
secondary to degenerative joint disease.  

When hospitalized by VA from December 1994 to January 1995, 
the veteran complained of increasing severity of chronic low 
back pain with a resulting inability to sleep at night.  The 
veteran described the pain as relentless and unremitting to 
the point that he was beginning to think of suicide again as 
his only escape.  He described his World War II back injury 
in the Philippines.  He continued to suffer chronic pain 
since the inservice accident, which had become worse in 
recent months and was now keeping him from sleeping at night.  
The pain had been further aggravated by several falls at home 
related to episodes of dizziness.  Because of this, the 
veteran essentially had become wheelchair-confined.  On 
examination, there was tenderness in the lumbosacral 
paraspinal areas with low back and hip pain aggravated by 
straight leg raising beyond 30 degrees bilaterally.  The 
range of motion in the lower spine was generally limited by 
pain.  It was reported that electromyographic and nerve 
conduction velocity studies of the legs done in November 1994 
were consistent with a peripheral neuropathy.  The veteran 
reported that an intramuscular injection of medication for 
relief of low back and hip pain was quite effective for about 
three or four days.  The pertinent diagnosis on discharge 
from the hospital was chronic low back and hip pain from 
degenerative joint disease.  

On VA orthopedic examination in December 1996, lower 
extremity reflexes were all hypoactive.  There was no active 
right knee reflex.  The right leg was half an inch shorter 
than the left.  When the veteran stood, his pelvis was not 
level due to his short right leg.  An examination of the back 
caused complaint of significant tenderness with palpation 
over the lower lumbar spine but nowhere else throughout the 
low back.  The veteran had lumbar flexion to 10 inches from 
touching the floor; backward extension to 20 degrees, and 
lateroflexion to 20 degrees, bilaterally.  At the extremes of 
these motions, the veteran complained of lower lumbar midline 
pain.  

When examined by Dr. Amundson, a private orthopedic surgeon, 
in May 1997, the veteran could bend forward to about mid-shin 
and extend to neutral, but he said that both of these 
maneuvers were somewhat uncomfortable in his low back.  
Palpation of the lower back revealed some discomfort at about 
the area of his lumbosacral junction or L4-5, in the midline, 
and just off to the left.  The veteran was said to have an 
awkward gait and right knee fusion in full extension.  He 
could push himself up on his toes and heels and take a couple 
of steps, but his balance seemed poor with this.  He had 
essentially 5/5 strength in the muscles of his lower 
extremities, but his right quadriceps muscles were hard to 
check because of the right knee fusion.  Sensation was 
symmetric and intact to light touch, bilaterally.  He had no 
clonus on the day of examination.  Reflexes were absent on 
the fused right knee but 1+ on the left knee and absent at 
the ankles.  The examination was said to be otherwise 
unremarkable.  Lumbosacral spine X-rays showed diffuse 
degenerative disease with some bridging osteophytes in the 
lumbar spine.  He had a "slip at L4 on L5, which does seem 
to have a motion component to it with flexion extension vs. 
recumbency."  The assessment was 100 percent back pain with 
anterolisthesis of L4 on L5, with some motion with flexion 
and extension.  The examiner remarked that the veteran's 
symptoms seemed to be consistent "with his degenerative 
segmented 4-5 and the motion at this level."  The tingling 
described by the veteran in the back of his thigh as well as 
in his hands and feet was felt to be somewhat confusing but 
was thought to be secondary to diabetic neuropathy.  

Analysis

Under Code 5292, moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation; a 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Code 5292.  

Under Diagnostic Code 5294, sacroiliac injury and weakness is 
evaluated as for lumbosacral strain under Diagnostic Code 
5295.  Under Code 5295, a 20 percent evaluation is warranted 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.  

Although the service-connected low back disorder could be 
rated by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes in order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1998).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  For the reasons that follow, the Board 
concludes that the 20 percent evaluation assigned under 
Diagnostic Code 5294 accurately reflects the actual degree of 
functional impairment shown to result from the service-
connected low back disorder.  38 C.F.R. §§ 4.10, 4.40.  

The veteran seemingly exhibits limitation of motion of the 
lumbar spine, especially when pain on flare-ups is 
considered, that more nearly approximates the criteria for a 
40 percent evaluation under Code 5292.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The Board concludes, however, 
that the next higher evaluation under Code 5292 is not 
warranted.  This is because the veteran's dominant low back 
pathology is degenerative joint disease for which service 
connection is not in effect.  Recent examiners, both private 
and VA, have attributed the veteran's functional impairment, 
including his low back pain, to his severe degenerative 
arthritis of the lumbar spine, a condition that has been 
consistently visualized on diagnostic imaging studies since 
1977 and which is shown to have grown progressively worse 
since that time.  As indicated above, the medical evidence 
shows that this is a systemic process affecting multiple 
joints and is not the product of low back trauma in service 
in World War II.  The service-connected low back disorder, 
however, is predicated on traumatic injury to the low back.  
The rule against pyramiding also precludes the use of 
manifestations not attributable to the service-connected 
disability in establishing the service-connected evaluation.  
38 C.F.R. § 4.14.  

The VA orthopedic examiner in July 1997 did not believe that 
all of the veteran's low back pathology was specifically 
related to the service-connected problem or the sacroiliac 
joint problem.  The veteran also had degenerative hip joints, 
which could give him some pain.  Although the examiner said 
that it was very difficult and probably impossible to 
differentiate any pain that may be coming from his sacroiliac 
joint as compared to the lumbar spine area, the weight of 
opinion from other examiners has been to attribute the 
veteran's pain to his nonservice-connected low back 
pathology.  The examiner noted in July 1997, however, that 
the sacroiliac joint had no particular movement, even when 
normal.  He thus did not think that a "motion question" 
under the holding in DeLuca was particularly relevant.  He 
added that he could not determine if there were any specific 
functional loss due to pain at the sacroiliac joint, but 
other examiners have found that the veteran's functional loss 
in the low back has been largely if not entirely due to 
nonservice-connected disability.  Certainly, the sclerosis of 
the right sacroiliac joint that the examiner said in July 
1997 was visualized on X-ray studies would have little 
functional impact if the affected joint has no particular 
movement even when normal.  

The Board is thus also of the opinion that symptomatology 
productive of severe lumbosacral strain due to the service-
connected low back disorder is not shown.  The record shows 
narrowing of the disc spaces in the lumbar spine and 
osteoarthritic changes of that segment of the spine, but 
these symptoms are due to nonservice-connected disability.  
Moreover, the range of motion of the lumbar spine, while 
hardly full, has not resulted in positive listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, or complete loss of 
lateral spine motion.  Although straight leg raising (a 
variation of the Goldthwait's sign) has been positive, the 
medical evidence indicates that this, too, has resulted from 
the nonservice-connected degenerative joint disease of the 
lumbar spine.  The diagnoses of all examiners in recent years 
have involved the degenerative arthritis of the lumbar spine.  
Although muscle spasm of the paravertebral muscles due to 
acute low back strain has been shown, this is contemplated in 
the criteria for a 20 percent evaluation already assigned 
under diagnostic codes 5294 and 5295.  

Although recent neurologic findings associated with the 
veteran's low back pathology have been significant, 
especially the absent ankle reflexes noted when the veteran 
was examined by Dr. Amundson, these findings have not been 
attributed to the service-connected low back disorder.  
Rather, the diagnostic focus has been on the advanced 
degenerative joint disease of the lumbar spine and 
spondylolisthesis, or on the right knee arthrodesis for which 
service connection is not in effect.  Examiners have also 
attributed sensory loss and paresthesia (tingling) in the 
lower extremities to the veteran's nonservice-connected 
diabetic neuropathy.  The severe pain that the veteran 
apparently endures has also been attributed to nonservice-
connected factors.  Thus, a rating by analogy to 
intervertebral disc syndrome under Diagnostic Code 5293 is 
not warranted in the absence of manifestations due to the 
service-connected low back disorder that could be said to 
more nearly approximate those necessary for a 40 percent 
evaluation under that diagnostic code.  38 C.F.R. § 4.7.  

Thus, the symptoms necessary for the next higher evaluation 
under the possibly applicable diagnostic codes are shown by 
the medical evidence of record to be due to nonservice-
connected pathology.  It follows that a rating in excess of 
the 20 percent currently assigned for sacroiliac injury and 
weakness is not warranted.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized recently for his 
service-connected low back disability such as to warrant 
extraschedular consideration.  Similarly, marked interference 
with employment due to the service-connected low back 
disorder is not demonstrated.  His most significantly 
disabling pathology is not service connected.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine, including on a secondary basis, is denied.  

An increased evaluation for residuals of sacroiliac injury 
and weakness is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  


- 13 -


